Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163086(72)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MARY ANNE MARKEL,                                                                                     Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 163086
  v                                                                  COA: 350655
                                                                     Oakland CC: 2018-164979-NH
  WILLIAM BEAUMONT HOSPITAL,
           Defendant-Appellee,
  and
  HOSPITAL CONSULTANTS, PC, LINET
  LONAPPAN, MD, and IOANA MORARIU,
             Defendants.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before July 22, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2021

                                                                               Clerk